        Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 1 of 21



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


    MICHAEL R. HODGSON,

                              Plaintiff,1                        OPINION and ORDER
         v.

    WISCONSIN CENTRAL LTD, d/b/a CN,                                   19-cv-15-jdp

                              Defendant.


        This case brought under the Federal Employers’ Liability Act is scheduled for a final

pretrial conference on June 16, 2020. This opinion will address the parties’ motions in limine,

ruling on most of them and noting issues that require further discussion at the conference.



                                            ANALYSIS

A. Hodgson’s motions in limine

        1. Motion to “exclude RRB benefits, or any other collateral source” (Dkt. 68)

        Hodgson asks the court to exclude evidence of his “RRB benefits,” but he doesn’t

explain what those are. Wisconsin Central says that RRB stands for Railroad Retirement Board

Benefits, which are a substitute for Social Security benefits. Wisconsin Central also says that

Hodgson is now receiving “RRB disability benefits” as a result of his accident.

        The parties agree that the jury may not consider the RRB benefits to determine the

amount of Hodgson’s damages. But Wisconsin Central says that the benefits are admissible to

show that Hodgson is malingering and failing to mitigate his damages by not working:



1
 Hodgson spells his first name as “Micheal” in the complaint, but all his trial documents say
“Michael,” so the court has amended the caption to reflect the correct spelling.
       Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 2 of 21



               RRB benefits provide plaintiff a source of income without having
               to work. Plaintiff, however, is eligible for RRB benefits only so
               long as he is unable to work. Because plaintiff would lose a source
               of free income if he were to resume working, evidence that he is
               receiving RRB benefits shows that he has an incentive to malinger.
               Moreover, evidence that plaintiff is receiving RRB benefits shows
               that he has the financial means to malinger. Receiving RRB
               benefits means that plaintiff can pay for life’s necessities without
               working, and can thus malinger without fear of starvation or
               homelessness.

Dkt. 99, at 6–7. Wisconsin Central asks that it be allowed to present evidence that Hodgson

is receiving benefits, but it is not seeking to disclose the amount.

       Hodgson contends that the benefits aren’t admissible under Eichel v. New York Cent. R.

Co., 375 U.S. 253 (1963). In that case, the Court rejected the railroad’s argument that benefits

received under the Railroad Retirement Act are admissible to “show a motive for [the

employee’s] not continuing work, and for his deciding not to continue going back to work after

the last accident.” Id. at 254–55. The Court reasoned that “there will generally be other

evidence having more probative value and involving less likelihood of prejudice than the receipt

of a disability pension” and that “evidence of collateral benefits is readily subject to misuse by

a jury.” Id. at 255. The Court went so far as to say that “it would violate the spirit of the federal

statutes if the receipt of disability benefits under the Railroad Retirement Act . . . were

considered as evidence of malingering by an employee asserting a claim under the Federal

Employers’ Liability Act.” One district court in this circuit interpreted Eichel as holding that

railroad benefits “cannot even be mentioned in an effort to establish a plaintiff’s motive to

exaggerate the extent of his injury or disability.” Larson v. Wisconsin Cent. Ltd., No. 10-C-446,

2012 WL 359672, at *1 (E.D. Wis. Feb. 2, 2012).

       Wisconsin Central says that Eichel isn’t a categorical bar on introducing evidence of

railroad benefits, but the only Seventh Circuit case it cites isn’t a FELA case and doesn’t

                                                 2
       Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 3 of 21



mention Eichel. See Brandt v. Vulcan, Inc., 30 F.3d 752, 760 (7th Cir. 1994). And the issue in

Brandt wasn’t about malingering, it was whether the defendant could use the benefits to

impeach an inconsistent statement. Even if Eichel could be distinguished under some

circumstances, Wisconsin Central doesn’t identify any facts in this case that make it

distinguishable from Eichel, and the court sees none.

       The court will grant the motion to exclude Hodgson’s RRB benefits except for the

purpose of impeachment. Hodgson also asks the court to exclude evidence of any other

collateral source, but he doesn’t identify any other sources, and the court declines to rule on

that issue in the abstract.

       2. Motion to exclude evidence of future retirement benefits (Dkt. 70)

       Hodgson asks to exclude evidence that he may be eligible for retirement benefits at the

age of 60. Wisconsin Central says that it has no intention of offering such evidence, so the

court will grant the motion as unopposed.

       Wisconsin Central says that it “will present expert testimony via Gary Skoog, regarding

statistics related to work-life expectancy of railroad workers,” Dkt. 101, at 2, but that is outside

the scope of Hodgson’s motion, so the court need not consider that issue.

       3. Motion to exclude evidence of contributory negligence (Dkt. 72)

       Hodgson says that Wisconsin Central has identified “no reliable evidence” that

Hodgson was negligent, so the court shouldn’t allow Wisconsin Central to argue that issue to

the jury. Dkt. 73, at 3. But if Hodgson believed that Wisconsin Central didn’t have sufficient

evidence on that issue, he should have moved for summary judgment; a motion in limine isn’t

the place to seek judgment as a matter of law. See Ultratec, Inc. v. Sorenson Commc'ns, Inc., No.

13-cv-346-bbc 2014 WL 5023098, at *3 (W.D. Wis. Oct. 8, 2014) (denying motion in limine


                                                 3
       Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 4 of 21



because it was “a thinly-veiled motion for summary judgment”). If Wisconsin Central doesn’t

have evidence at trial of Hodgson’s negligence, Hodgson may file a motion for judgment as a

matter of law under Federal Rule of Civil Procedure 50 at the appropriate time. See id.

       Hodgson also says that Wisconsin Central should not be permitted to present evidence

regarding assumption of risk, which is not an available defense under FELA. See Norfolk S. Ry.

Co. v. Sorrell, 549 U.S. 158, 168 (2007). But Hodgson hasn’t identified any assumption of risk

evidence that Wisconsin Central intends to offer, so the court will not rule on that request at

this time.

       4. Motion to exclude testimony of Brian Weaver (Dkt. 74)

       Weaver is an engineer with an M.S. in engineering mechanics and a B.S. in

biomechanics. He offers more than a dozen opinions, some of which are about the condition

of the stair system at issue in this case, some of which are about the way that Hodgson’s

accident occurred, and one of which is about Hodgson’s ability to perform manual labor. See

Dkt. 104-3, at 4–5. Hodgson moves to exclude Weaver’s testimony, focusing on the last two

categories of opinions. Hodgson contends that Weaver isn’t qualified to give those opinions,

he ignored important facts, he failed to adequately explain his opinions, and he failed to provide

all of the underlying data.

       In its response, Wisconsin Central relies heavily on a new, 80-paragraph declaration

signed by Weaver. See Dkt. 104. Hodgson hasn’t had a chance to reply to that declaration,

which is an untimely expert disclosure, so the court will reserve a ruling on this motion until

the final pretrial conference.




                                                4
       Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 5 of 21



       5. Motion to “exclude any safety rules and evidence that delegates defendant’s
          non-delegable duty to provide plaintiff with a reasonably safe place to work”
          (Dkt. 76)

       This motion is somewhat hard to follow, but it appears to be another contention that

Wisconsin Central shouldn’t be permitted to argue at trial that Hodgson was negligent. But

FELA allows the defendant to raise a comparative negligence defense, see Norfolk S. Ry, 549

U.S. at 171, so the court will deny this motion. Again, if Wisconsin Central offers evidence of

assumption of risk, Hodgson may object; or if Wisconsin Central fails to offer evidence of

Hodgson’s own negligence, Hodgson may move for judgment as a matter of law.

       6. Motion to exclude evidence of “previous medical conditions” (Dkt. 78)

       Hodgson says that “[t]here is no competent evidence that any prior condition, injury

or claim caused or contributed to Plaintiff’s current injury and damages,” Dkt. 79, at 2, so he

wants to exclude evidence of those conditions. In response, Wisconsin Central doesn’t contend

that any previous medical conditions caused Hodgson’s injuries, and it doesn’t say that it wants

to present evidence of “previous medical conditions” per se. Instead, Wisconsin Central raises

a somewhat different issue in its opposition brief: Hodgson’s medical records from before the

accident show that he has a history of malingering. Wisconsin Central says that such evidence

isn’t barred under Federal Rule of Evidence 404(b) for two reasons: (1) Wisconsin Central’s

medical experts relied on Hodgson’s medical history to support their opinions that he is

malingering now; and (2) “prior instances of [Hodgson] exaggerating his symptoms are

evidence of his intent” when “when he walks into a doctor’s office—whether he intends to get

care for his pain or whether he intends to simply convince a doctor he is in pain to further his

case.” Dkt. 106, at 4.




                                               5
       Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 6 of 21



       The court will grant as unopposed Hodgson’s motion as it relates to evidence or

argument that his previous medical conditions caused his current injuries. But Hodgson didn’t

anticipate the issue that Wisconsin Central raises in its opposition brief, so resolution of that

issue will have to wait for the final pretrial conference.

B. Wisconsin Central’s motions in limine

       1. “Omnibus motion regarding Dr. Joseph Hebl” (Dkt. 44)

           a. Exclude Hebl’s opinion on causation dkt44

       Joseph Hebl is a physician who specializes in occupational medicine. He provided a 43-

page report offering opinions on multiple issues, including that Hodgson’s injuries were caused

by his accident at the workplace. Wisconsin Central doesn’t challenge Hebl’s qualifications,

but it contends that Hebl’s causation opinion is unreliable and unhelpful for two reasons: (1)

he didn’t explain how he reached his opinion except to say he relied on medical records and

his experience; (2) he didn’t consider other possible causes of Hodgson’s medical conditions.

       Hebl’s report is lengthy, but most of it is simply a summary of Hodgson’s medical

records since the accident. The court’s review of the report revealed only one sentence on

causation: “It is my opinion, based on my review of extensive medical records from the date of

the patient’s work injury up to the present, as well as my examination of the patient that all

the above-mentioned diagnoses, evaluations, and treatments represent the direct causal result

of the patient’s work injury of July 20, 2016.” Dkt. 44-4, at 39. Hodgson doesn’t point to any

other portion of the opinion that elaborates on this conclusion.

       It is well established that experts must explain the basis for their opinion, not just state

a conclusion. See, e.g., Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) ( “[N]othing in either

Daubert or the Federal Rules of Evidence requires a district court to admit opinion evidence


                                                 6
       Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 7 of 21



that is connected to existing data only by the ipse dixit of the expert.”); Zamecnik v. Indian Prairie

School Dist. No. 204, 636 F.3d 874, 881 (7th Cir. 2011) (“Mere conclusions, without a hint of

an inferential process, are useless to the court.”). The court of appeals has applied this principle

in FELA cases. See, e.g., Brown v. Burlington N. Santa Fe Ry. Co., 765 F.3d 765, 776 (7th Cir.

2014) (citing Joiner, 522 U.S. at 146).

       So the court is inclined to grant the motion to exclude Hebl’s causation opinion. But

the court will give Hodgson one more opportunity to defend the opinion at the final pretrial

conference.

           b. Preclude Hodgson from referring to Hebl as his “doctor” or “treater”

       This is the first of several motions in which Wisconsin Central wishes to prohibit

Hodgson and his counsel from describing others with particular terms. In this motion,

Wisconsin Central says that Hodgson should not be permitted to describe Hebl as his doctor

because Hodgson’s counsel is paying Hebl and there were long gaps between Hodgson’s visits

with Hebl. But Hodgson says that Hebl has been providing treatment to him, so the court will

not preclude Hodgson from giving that testimony. Wisconsin Central is free to bring out any

contrary or contextualizing information on cross-examination.

       2. Motion to preclude references to certain standards (Dkt. 45)

       In the summary judgment order, the court concluded that Hodgson could not rely on

OSHA regulations or Wisconsin’s Safe Place statute, Wis. Stat. § 101.11, to prove that

Wisconsin Central was negligent. See Dkt. 37. As for the OSHA regulations, the court stated

that the regulation Hodgson cited wasn’t relevant to this case because the regulation said

nothing about handrails. Id. at 3. And § 101.11 was also irrelevant because state law has no

bearing on the standard of care under FELA. Id. at 4. But the court denied Wisconsin Central’s


                                                  7
       Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 8 of 21



motion to bar Hodgson from relying on the International Building Code and other industry

standards. Although the court excluded the testimony of Hodgson’s architectural expert (who

concluded in his report that Wisconsin Central had violated industry standards), the court said

that “Wisconsin Central doesn’t explain why Hodgson may not cross examine Wisconsin

Central’s expert about relevant provisions of the Industry Building Code.” Id. at 5.

       Wisconsin Central moves to preclude Hodgson from relying on OSHA regulations or

Wis. Stat. § 101.11. Hodgson doesn’t identify any admissible purpose for relying on those

rules, so the court will grant that request.

       Wisconsin Central also says that Hodgson should not be permitted to refer to the

International Building Code except on cross examination if Wisconsin Central “opens the door

to it on direct.” Dkt. 45, at 2. Hodgson objects to this, saying that it goes beyond what the

court said in the summary judgment order.

       Hodgson is correct that the court did not hold that he is prohibited from questioning

Wisconsin Central’s witnesses about industry standards unless they “open the door” to that

issue. Hodgson is free to call those witnesses as part of his own case if he wishes. But if Hodgson

means to say that he intends to call one of his own witnesses to talk about industry standards,

he will have to identify that witness in advance and explain why the witness has the proper

foundation to testify on that issue. At this point, Hodgson hasn’t done that.

       3. Motion to preclude Hodgson from “criticizing [Wisconsin Central] for
          conducting surveillance” (Dkt. 46)

       Wisconsin Central says that it has surveillance footage of Hodgson showing that he

isn’t as impaired as he says he is. Wisconsin Central wishes to preclude Hodgson and his

witnesses “from criticizing [Wisconsin Central] for conducting surveillance or otherwise



                                                8
       Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 9 of 21



implying it was wrong or underhanded to do so, calling the surveillance team ‘spies’ or similar

terms, or referencing Plaintiff’s suspicions about the surveillance team and his daughter.”

Dkt. 46, at 1.

       Neither party is likely to score points with the jury by name calling, but the court will

not police how the witnesses refer to the individuals involved in surveillance. If Wisconsin

Central believes that a witness has mischaracterized those individuals, it is free to ask clarifying

questions on cross examination.

        But there is no relevance to any witness’s opinion on the propriety of surveillance or

to the witness’s beliefs about the intent of those involved. Hodgson says that he should be

permitted to testify that he believed that Wisconsin Central was harassing his daughter because

it is relevant to his emotional distress. But Hodgson hasn’t raised a claim based on an invasion

of privacy. Any distress caused by surveillance is simply too remote from Wisconsin Central’s

alleged negligence to be admissible at trial.

       4.   Motion to preclude Hodgson from referring to Paul Nausieda as the “railroad
            doctor” (Dkt. 47)

       Wisconsin Central retained Nausieda to perform an “independent medical evaluation”

of Hodgson, but he does not otherwise have any affiliation with Wisconsin Central. Wisconsin

Central wants to preclude Hodgson from referring to Nausieda as the “railroad doctor,” but,

again, the court will not tell witnesses how to characterize another witness. Wisconsin Central

is free to explain the nature of its relationship with Nausieda through direct examination of

Nausieda or through cross examination of any witness who Wisconsin Central believes has

mischaracterized that relationship.




                                                 9
      Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 10 of 21



       5. Motion to exclude evidence of other lawsuits and claims against Wisconsin
          Central (Dkt. 52)

       Wisconsin Central seeks to exclude evidence of other lawsuits and claims on the ground

that they would be irrelevant, unfairly prejudicial, and inadmissible other acts evidence. The

court agrees as a general matter that other claims against a party aren’t admissible. See Miller v.

Polaris Labs., LLC, No. 111CV01004TWPDML, 2016 WL 1639087, at *2 (S.D. Ind. Apr. 26,

2016) (“[N]umerous cases . . . have prohibited the use of evidence about other lawsuits or

claims against defendants under Federal Rules of Evidence 403 and 404(b) because such

evidence is irrelevant, unfairly prejudicial, and invites a trial within a trial which is

disfavored.”).

       Hodgson says that evidence of “other incidents” could be relevant to showing notice

and foreseeability. Dkt. 83, at 4. But Hodgson doesn’t identify any specific incidents, so the

court will grant the motion. If Hodgson wishes to identify one or more incidents at the final

pretrial conference, he may ask for reconsideration at that time.

       6. Motion to prelude Hodgson from offering evidence that the railroad industry
          is “dangerous” (Dkt. 55)

       Wisconsin Central says that Hodgson “should be prohibited from referring to the

supposed dangers inherent in railroading and/or the railroad industry as a whole.” Dkt. 55, at

1. In support of that request, Wisconsin Central says that “[n]o witness has been disclosed on

that subject, and there is no factual support for such comments.” Id. Hodgson objects on the

ground that “the motion is premature” and that Wisconsin Central “fails to cite specific

evidence for the Court to exclude.” Dkt. 84, at 1.

       Both sides are missing a more fundamental point, which is that it simply isn’t relevant

how dangerous the “railroad industry” is as a general matter. The issue in this case relates to a

                                                10
      Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 11 of 21



stairs handrail, which is not unique to the industry and has nothing to do with the safety of

the industry. So the court will grant the motion. Of course, this doesn’t preclude Hodgson from

presenting evidence about how dangerous the stairs were.

       7. Motion to preclude Hodgson from referring to the Canadian National
          Railway Company (Dkt. 56)

       Wisconsin Central says that it “is an indirect subsidiary of Canadian National Railway

Company.” Dkt. 56, at 1. It wants to exclude references to the parent company “to avoid juror

confusion,” presumably because it is concerned about potential bias. Hodgson objects on the

ground that “any possible juror confusion is easily remedied,” Dkt. 85, but Hodgson doesn’t

identify any reason why it would be referring to Canadian National Railway Company in the

first place. There is no dispute in this case that Wisconsin Central is Hodgson’s employer and

the proper defendant. So Wisconsin Central’s relationship to a parent company simply isn’t

relevant. The court will grant this motion.

       This ruling applies to Wisconsin Central as well. In its motion, Wisconsin Central says

that some witnesses may refer to the company “CN,” which presumably is an abbreviation for

Canadian National. To avoid confusion, Wisconsin Central should direct its witnesses to refer

to the company as Wisconsin Central or WCL. If Wisconsin Central believes that will be

difficult, the alternative approach would be to replace “Wisconsin Central” with “CN” in all

the court documents that the jury will see. All parties and witnesses should be referring to

Wisconsin Central in the same way at trial.




                                              11
      Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 12 of 21



       8. “Omnibus” motion (Dkt. 57)

           a. Purpose of FELA and the exclusive remedy it provides

       Hodgson doesn’t object to excluding evidence or argument about the purpose of FELA,

so the court will grant that aspect of the motion as unopposed.

       As for the references to FELA providing an exclusive remedy to railroad employees, the

court agrees with Hodgson that the jury is likely to be familiar with workers compensation and

may wonder how that system applies to this case. To address this concern, the court provided

the following instruction in a previous FELA case:

               Some of you may be familiar with the idea of workers
               compensation, which comes from a state law that applies to many
               workplace injuries. But this case is governed by a federal law that
               applies to railroad workers, the Federal Employers’ Liability Act,
               or FELA. So workers compensation does not apply to this case.

Little v. BNSF Railway Company, No. 18-cv-166-jdp (W.D. Wis.), Dkt. 102, at 2.

       That instruction is consistent with Schmitz v. Canadian Pac. Ry. Co., 454 F.3d 678, 685

(7th Cir. 2006), in which the court of appeals stated that it would be “inappropriate” to

“instruct the jury that [the plaintiff] was ineligible for workers’ compensation payments.” In

this case, the court isn’t instructing the jury on Hodgson’s eligibility for workers compensation,

only that workers compensation is not at issue in this case. The instruction should avoid the

confusion that arose in Schmitz when the jury asked during deliberations whether the plaintiff

was receiving workers compensation benefits. See id.

       The court plans to provide the same instruction in this case, but the parties are free to

propose alternative language if they wish. Other than this instruction, the court sees no need

to address this issue, so neither the parties nor counsel should include it in their testimony or

argument, other than to direct the jury to that instruction.


                                               12
      Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 13 of 21



           b. Evidence or argument regarding the need to punish Wisconsin Central or
              size or wealth of the company

       It is undisputed that punitive damages aren’t available under FELA, and Hodgson

doesn’t identify any relevant purpose for offering evidence about punishment, or the size or

wealth of Wisconsin Central, so the court will grant this motion.

           c. Retaliation

       Wisconsin Central wishes to exclude evidence that Hodgson “or any witness employed

by defendant has faced or will face retaliation for opposing defendant.” Dkt. 57, at 4. In

response, Hodgson says that “a witness’s employment status, position with Defendant and any

bias or prejudice associated with their employment may be argued to the jury.” Dkt. 98, at 6.

       The parties are addressing slightly different issues. Hodgson doesn’t suggest that he has

any evidence of retaliation, so the court will grant that aspect of the motion. And any evidence

or argument that a witness “will face retaliation” would be speculative. But Hodgson is free to

ask questions of witnesses about their status as an employee and any biases they may have

because of that employment relationship.

           d. Relying on a “per diem” formula for calculating pain and suffering

       Wisconsin Central seeks to preclude Hodgson from asking the jury to calculate his pain

and suffering using a “per diem” method, which is multiplying a monetary figure by a unit of

time. As Hodgson points out, this circuit doesn’t impose a categorical bar on that method. See

Waldron v. Hardwick, 406 F.2d 86, 89 (7th Cir. 1969) (“[A]n inflexible rule treating a per diem

argument as reversible error is not advisable. We think that this argument is permissible if

made within limitations which the trial judge to insure fairness may impose such as the giving

of a suitable cautionary instruction or the taking of other safeguards.”); see also Crecy v. Kankakee



                                                 13
      Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 14 of 21



Sch. Dist. #111, No. 15-cv-1014, 2017 WL 6945336, at *6–7 (C.D. Ill. Feb. 6, 2017); Caletz

ex rel. Estate of Colon v. Blackmon, 476 F.Supp.2d 946, 959 (N.D. Ill. 2007).

       So the court will deny this motion as premature. If Hodgson wishes to rely on this

method, he must provide notice to Wisconsin Central and the court before trial, explaining his

basis for doing so. At that point, Wisconsin Central may object or propose a cautionary

instruction.

       9. Motion to exclude evidence of loss of consortium (Dkt. 58)

       Hodgson says that he isn’t asking for damages for loss of consortium, so this motion

will be granted as unopposed. Hodgson says that “he opposes the motion as far as Defendant

attempts to preclude Plaintiff from offering evidence related to his loss of enjoyment of life,

which is part of pain and suffering.” Dkt. 86, at 2. But Wisconsin Central’s motion is directed

at evidence of “the effect of plaintiff’s injury upon his family,” Dkt. 58, at 1, not of the effect

on Hodgson himself, so Hodgson’s objection falls outside the scope of the motion.

       10. Motion to exclude evidence that Hodgson was a “good” or “safe” employee
          (Dkt. 59)

       Wisconsin Central says that whether Hodgson was a “good” or “safe” employee as a

general matter is irrelevant. Hodgson’s response is that the motion is “premature” because his

“traits or habits of being a good worker who follows safety rules and instructions may be

admissible at trial under FRE 406.” Dkt. 87. But Hodgson doesn’t identify what that evidence

might be or under what circumstances it would be relevant.

       The purpose of motions in limine is to allow the parties to identify the evidence they

wish to offer to support a claim or defense and allow a pretrial determination whether that

evidence is admissible. A party may not object to a motion in limine simply because there



                                                14
      Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 15 of 21



“may be” admissible evidence; the party must come forward with that evidence. So the court

will grant this motion in limine with two caveats. First, Wisconsin Central is contending that

that Hodgson was negligent, so evidence that Hodgson was acting safely at the time of the

accident is relevant. Second, the ruling applies equally to Wisconsin Central, which may not

offer evidence that it is a “good” or “safe” employer as a general matter.

       11. Motion to “preclude plaintiff from asking improper questions regarding
          safety rules, policies, and duties, and other ‘reptile theory’ questions of
          [Wisconsin Central] employee witnesses” (Dkt. 60)

       Wisconsin Central doesn’t clearly explain what it means by “reptile theory” questions,

but one court described the theory this way:

               [T]he “Reptile Theory” litigation strategy . . . is based on a book
               titled Reptile: The 2009 Manual of the Plaintiff’s Revolution, 45 (1st
               ed. 2009),[that] impermissibly attempts to redefine the standard
               of care in negligence cases by suggesting to the members of the
               jury that they have the power to improve the safety of themselves,
               their family members, and their community by rendering a verdict
               that will lead to the reduction of “dangerous” or “unsafe” conduct.
               It is referred to as the Reptile Theory because it “instructs lawyers
               to appeal to the jurors’ own sense of self-protection in order to
               persuade and prevail,” which “awakens the reptilian part of the
               brain in each juror and overcomes logic and emotion.”

Gannon v. Menard, Inc., No. 18cv251JMSMJD, 2019 WL 7584294, at *5 (S.D. Ind. Aug. 26,

2019). Wisconsin Central’s motion to exclude any questioning based on this “theory” is simply

too broad and ill-defined. Both sides’ questions must be governed by the standards governing

FELA as articulated in the jury instructions. If either side believes that counsel’s questions are

departing from those standards and misleading the jury, they may object at that time. See id.

       12. Motion to exclude evidence of medical expenses (Dkt. 61)

       Wisconsin Central says that evidence of Hodgson’s medical expenses should not be

allowed because all of his medical expenses have been paid by Wisconsin Central in accordance


                                                15
        Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 16 of 21



with a collective bargaining agreement. See Varhol v. Nat’l R.R. Passenger Corp., 909 F.2d 1557,

1565 (7th Cir. 1990) (“[S]ince Varhol could not recover the expenses reflected in those bills,

the amounts of those expenses bore little, if any, relevance to this case.”). Hodgson agrees that

he may not recover past medical expenses, so the court will grant that portion of the motion.

        Hodgson says that he should be permitted to recover future medical expenses, and that

past medical expenses may be used to estimate future expenses. But Hodgson doesn’t allege

that he will have to pay future expenses either, and he doesn’t explain why the rule should be

different for future expenses. The court will reserve a ruling on this part of the motion to give

Hodgson an opportunity to explain before excluding this evidence.

        13. Motion to exclude evidence of Hodgson’s financial condition (Dkt. 62)

        Wisconsin Central asks for an order “barring Plaintiff from offering any evidence or

making any argument as to his financial condition or any financial hardship he or his family

have experienced as a result of the accident which is the subject of his complaint.” Dkt. 62, at

1. In response, Hodgson says that the motion is too broad because it would encompass evidence

of lost wages and lost earning capacity. The court agrees that motion is too broad; Hodgson

cannot be prohibited from proving his damages. If Hodgson’s attempts to offer testimony about

his financial condition that is unrelated to his damages, Wisconsin Central may object at that

time.

        14. Motion to exclude evidence of subsequent remedial measures (Dkt. 63)

        After Hodgson’s accident, Wisconsin Central says that it replaced the stairs and the

handrail, and it asks the court to exclude evidence of the replacement under Federal Rule of

Evidence 407, which applies to subsequent remedial measures. Hodgson concedes that the

evidence is not admissible to prove negligence, but it asks the court to “reserve ruling on the


                                               16
      Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 17 of 21



motion in order to see how the evidence develops at trial.” Dkt. 91, at 1. Hodgson doesn’t

identify any admissible purpose that the evidence might have, so the court will grant the

motion. If Hodgson identifies a permissible purpose for the evidence, it may seek

reconsideration.

       15. Motion to exclude legal conclusions (Dkt. 64)

       The court agrees with the general principle that witnesses may not give legal opinions.

U.S. v. Caputo, 517 F.3d 935, 942 (7th Cir. 2008). But the only example that Wisconsin

Central provides in its motion is testimony that “the stairs did not provide plaintiff with a safe

place to work” or that “the railing was in violation of a building code.” As for the first example,

a witness may not give the opinion that the defendant violated the law, but Hodgson is not

prohibited from offering evidence that the stairs or handrail weren’t safe. That’s the point of

Hodgson’s claim.

       As for the second example, industry standards are not legal opinions, and the court held

in the summary judgment opinion that Hodgson could offer evidence about industry standards.

That conclusion is consistent with the Seventh Circuit’s Pattern Civil Jury Instructions, which

allow the jury to consider “industry custom or safety rules.” Instruction 9.01, comment c.

       16. Motion to sequester witnesses (Dkt. 65)

       Wisconsin Central frames this motion as a request to sequester witnesses under Federal

Rule of Evidence 615, and Hodgson doesn’t oppose that request. But Wisconsin Central also

asks the court to prohibit witnesses from “reviewing any deposition transcripts or video that

will be substantively used at trial prior to the time that the witness is called to testify.” Dkt. 65,

at 1. Rule 615 doesn’t include such a prohibition, but the court will reserve a ruling on this




                                                 17
      Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 18 of 21



issue to allow the parties to explain why the court should or should not impose Wisconsin

Central’s proposed bar in this case.

C. Exhibits

       One final matter. Neither side has submitted their exhibits to the court. To allow a

meaningful discussion of objections to exhibits at the final pretrial conference, the parties

should contact the clerk’s office for instructions on submitting electronic copies of their

exhibits.



                                            ORDER

       IT IS ORDERED that:

       1. The court resolves Michael Hodgson’s motions in limine as follows:

                  a. The motion to “exclude RRB benefits, or any other collateral source,”
                     Dkt. 68, is GRANTED as to RRB benefits except for the purpose of
                     impeachment and DENIED as to “any other collateral source.” If
                     Wisconsin Central wishes to offer evidence of any other collateral source
                     as evidence, it should first seek permission from the court and identify a
                     permissible purpose for the evidence.

                  b. The motion to exclude evidence of future retirement benefits, Dkt. 70, is
                     GRANTED as unopposed.

                  c. The motion to exclude evidence of Hodgson’s negligence, Dkt. 72, is
                     DENIED.

                  d. The court reserves a ruling on the motion to exclude testimony of Brian
                     Weaver, Dkt. 74.

                  e. The motion to “exclude any safety rules and evidence that delegates
                     defendant’s non-delegable duty to provide plaintiff with a reasonably safe
                     place to work,” Dkt. 76, is DENIED.

                  f.   The motion to exclude evidence of “previous medical conditions,” Dkt.
                       78, is GRANTED in part. Wisconsin Central may not offer evidence or
                       argument that any prior condition, injury or claim caused or contributed

                                              18
Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 19 of 21



               to Hodgson’s current injury and damages. The parties may discuss at the
               final pretrial conference whether Wisconsin Central may offer Hodgson’s
               prior medical history as evidence of malingering.

2. Defendant Wisconsin Central, Ltd.’s motions in limine are resolved as follows:

          a. The court reserves a ruling on the motion to exclude Hebl’s opinion on
             causation, Dkt. 44.

          b. The motion to preclude Hodgson from referring to Hebl as his treating
             physician, Dkt. 44, is DENIED.

          c. The motion to preclude references to certain standards, Dkt. 45, is
             GRANTED as to OSHA regulations and Wis. Stat. § 101.11 but
             DENIED as to the International Building Code and other industry
             standards.

          d. The motion to preclude Hodgson from “criticizing [Wisconsin Central]
             for conducting surveillance,” Dkt. 46, is DENIED as to the use of the
             word “spies,” but it is GRANTED as to testimony that surveillance was
             improper and that Wisconsin Central was harassing Hodgson and his
             family.

          e. The motion to preclude Hodgson from referring to Paul Nausieda as the
             “railroad doctor,” Dkt. 47, is DENIED.

          f.   The motion to exclude evidence of other lawsuits and claims against
               Wisconsin Central, Dkt. 52, is GRANTED.

          g. The motion to prelude Hodgson from offering evidence that the railroad
             industry is “dangerous,” Dkt. 55, is GRANTED.

          h. The motion to preclude Hodgson from referring to the Canadian
             National Railway Company, Dkt. 56, is GRANTED. Wisconsin Central
             should be prepared to say at the final pretrial conference how counsel
             and witnesses should refer to Wisconsin Central during trial.

          i.   The motion to exclude evidence or argument about the purpose of FELA,
               Dkt. 57, is GRANTED.

          j.   The motion to exclude references to FELA being Hodgson’s “exclusive
               remedy,” Dkt. 57, is GRANTED except that the jury instructions will
               explain that workers compensation is not at issue in this case.

                                      19
Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 20 of 21



          k. The motion to exclude evidence or argument regarding the need to
             punish Wisconsin Central or size or wealth of the company, Dkt. 57, is
             GRANTED.

          l.   The motion to exclude evidence or argument about retaliation, Dkt. 57,
               is GRANTED. But Hodgson is free to ask questions regarding a witness’s
               potential bias because of their employment with Wisconsin Central.

          m. The motion to preclude Hodgson from relying on a “per diem” formula
             for calculating pain and suffering, Dkt. 57, is DENIED as premature. If
             Hodgson wishes to rely on this method, he must provide notice to
             Wisconsin Central and the court before trial, explaining his basis for
             doing so.

          n. The motion to exclude evidence of loss of consortium, Dkt. 58, is
             GRANTED.

          o. The motion to exclude evidence that Hodgson was a “good” or “safe”
             employee as a general matter, Dkt. 59, is GRANTED. The ruling applies
             equally to evidence that Wisconsin Central was a “good” or “safe”
             employer as a general matter.

          p.    The motion to “preclude plaintiff from asking improper questions
               regarding safety rules, policies, and duties, and other ‘reptile theory’
               questions of [Wisconsin Central] employee witnesses,” Dkt. 60, is
               DENIED.

          q. The motion to exclude evidence of medical expenses, Dkt. 61, is
             GRANTED in part. Hodgson may not recover past medical expenses.
             The court will reserve a ruling on whether Hodgson may recover future
             medical expenses and whether he may use past medical expenses as
             evidence of future expenses.

          r. The motion to exclude evidence of Hodgson’s financial condition,
             Dkt. 62, is GRANTED in part. Hodgson may present evidence of his
             financial condition as it relates to his damages.

          s. The motion to exclude evidence of subsequent remedial measures,
             Dkt. 63, is GRANTED.

          t. The motion to exclude legal conclusions, Dkt. 64, is GRANTED in part.
             No witness may give an opinion whether Wisconsin Central violated the

                                      20
Case: 3:19-cv-00015-jdp Document #: 140 Filed: 06/16/20 Page 21 of 21



             law, but a witness with the proper foundation is not prohibited from
             giving an opinion about relevant industry standards.

          u. The motion to sequester witnesses, Dkt. 65, is GRANTED as unopposed.
             But the court reserves a ruling on the request to bar witnesses from
             “reviewing any deposition transcripts or video that will be substantively
             used at trial prior to the time that the witness is called to testify.”

Entered June 16, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                     21
